Mr. Justice Carnes delivered the opinion of the court. 6. Injunction, § 154*—when mandatory injunction not granted on preliminary hearing. Great caution should be used in issuing a mandatory injunction at a preliminary hearing and the complainant must make out a clear case free from doubt or dispute as a basis for its issuance. 7. Injunction, § 154*—when preliminary injunction will not be issued. When the question of law is one of the chief issues to be determined on the final hearing, and complete relief can then be afforded, the complainant is not entitled to a preliminary injunction. 8. Injunction, § 240*—when mandatory injunction granted on final hearing. Where, on a final hearing a mandatory injunction is asked, it is the duty of the court to consider the inconvenience and damage that will, result to the defendant as well as the benefit to accrue to the complainant, by the granting of the writ, and where the defendant’s damages and injuries will be greater by granting the writ than will be the complainant’s benefits by granting the writ, or greater than will be complainant’s damages by the refusal of it, the court will, in the exercise of a sound discretion, refuse the writ. 9. Injunction, § 154*—what does not constitute irreparable injury authorizing issuance of temporary injunction. The maintenance of an ordinary drug store and physician’s office in the City of Zion during the pendency of a suit for an injunction, in violation of restrictive covenants, does not constitute such a threatened mischief and injury as should be held irreparable in passing on a motion for a temporary injunction. 10. Injunction, § 154*—when temporary injunction is in nature of mandatory injunction and improper. An order restraining the use of a building for an ordinary drug store and physician’s office in a city during the pendency of a suit, in violation of restrictive covenants, is in the nature of a mandatory injunction granting the relief sought by the bill in advance of a hearing on the merits, and should not be granted.